Title: From George Washington to John Jay, 30 April 1779
From: Washington, George
To: Jay, John



Sir.
Hd Qrs Middlebrook 30th April 1779.

I have the honor to inclose you an extract of a letter from Major General Gates relative to the complaints among the troops in the Eastern department for want of their pay—It will naturally claim the notice of Congress should not the nec[e]ssary supply of money have been ordered before this time. I have the honor to be with great regard and esteem Your most hble sevt.
